Citation Nr: 1518197	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 October 1978. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  



FINDING OF FACT

The Veteran did not have active service during a period of war as recognized by VA.


CONCLUSION OF LAW

There is no legal basis for nonservice-connected pension.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.2 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected disability pension payments may be made to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. § 1521(a).  A veteran meets such service requirements if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of ninety consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

VA presently recognizes the following as periods of war: January 1, 1817 through December 31, 1898, inclusive; April 21, 1898 through July 4, 1902, inclusive; May 9, 1916 through April 5, 1917; April 6, 1917 through November 11, 1918, inclusive; December 7, 1941 through December 31, 1946, inclusive; June 27, 1950 through January 31, 1955, inclusive; August 5, 1964 through May 7, 1975, inclusive; and August 2, 1990 through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2.

In this case, the record reflects that the Veteran's active duty service was from January 1978 October 1978, and he has not contended otherwise.  As his service was at no point during a period of war as recognized by VA, the Veteran does not meet the service requirements for nonservice-connected pension.  Therefore, there is no legal basis for the Veteran's claim and, accordingly, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the law, and not the evidence, is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.

As a final matter, in his November 2012 notice of disagreement, the Veteran asserted that he was injured during the course of his basic training, but did not describe any specific injury or indicate that any current disability has resulted from such injury.  If the Veteran wishes to file a claim for service connection based on an in-service injury that has resulted in current disability, he should contact a VA Regional Office to do so. 


ORDER

Nonservice-connected pension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


